 1   VIRNA L.SANTOS, SBN 150017
     Santos Law Group
 2   764 P Street, Suite #13
     Fresno, CA 93721
 3   Tel: (559) 500-3900
     Fax: (559) 500-3902
 4   Email: vsantoslg.com
 5   Attorney for NOEL GONZALEZ
 6

 7                           IN THE UNITED STATES DISTRICT COURT
 8                       FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
                                                    ) Case No.: 1:16CR0003 DAD
10   UNITED STATES OF AMERICA,                      )
                                                    ) STIPULATION AND ORDER TO
11                  Plaintiff,                      ) CONTINUE SENTENCING HEARING
                                                    )
12          v.                                      )
                                                    )
13   NOEL GONZALEZ,                                 )
                                                    )
14                  Defendant.                      )
15   TO: THE CLERK OF THE UNITED STATES DISTRICT COURT, HONORABLE DALE A.
16   DROZD AND KIMBERLY SANCHEZ, ASSISTANT UNITED STATES ATTORNEY:

17          COMES NOW Defendant, NOEL GONZALEZ by and through his attorney of record,

18   Virna L. Santos, hereby requesting that the sentencing hearing currently set for February 4, 2019

19   be continued to July 29, 2019.

20          This continuance is based on Mr. Gonzalez’s successful completion of two rehabilitation

21   programs for a total of 22 months. Mr. Gonzalez is now working full time and living at the

22   Sober Living facility as well as serving as counselor. Mr. Gonzalez is also performing well in

23   pretrial release. I have corresponded with AUSA Kimberly Sanchez, who has no objection to

24   continuing the sentencing hearing.

25




                                                     1
 1          IS SO STIPULATED.

 2                                                              Respectfully Submitted,

 3   DATED: January 18, 2019                                    /s/ Virna L. Santos__
                                                                VIRNA L. SANTOS
 4                                                              Attorney for Defendant
                                                                NOEL GONZALEZ
 5

 6

 7   DATED: January 18, 2019                                    /s/_Kimberly Sanchez
                                                                KIMBERLY SANCHEZ
 8                                                              Assistant U.S. Attorney

 9

10
                                                ORDER
11
            The sentencing hearing currently set for February 4, 2019 is hereby continued to July 29,
12
     2019 at 10:00 a.m.
13

14   IT IS SO ORDERED.
15      Dated:    January 18, 2019
16                                                      UNITED STATES DISTRICT JUDGE

17

18

19

20

21

22

23

24

25




                                                    2
